TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00150-CV



             In re Joseph R. Willie, II, D.D.S., J.D. and Shalanda D. Moore, J.D.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION

               Relators Joseph R. Willie, II, D.D.S., J.D. and Shalanda D. Moore, J.D. have

filed a petition for writ of mandamus to compel the trial court to vacate the portion of its

November 22, 2011 order titled “Order Requiring Turnover and Appointing Receiver and Master”

that appoints a Master in Chancery in the underlying proceedings. We have reviewed the order, and

although paragraph 20 recites that the appointment of a Master is justified and that good cause exists

for such an appointment, the order contains no language, either in paragraph 20 or elsewhere, that

actually appoints a Master. Paragraphs 21 and 22 of the order discuss the rights and duties of a

Master, but also contain no language appointing a Master in this case. Accordingly, the petition for

writ of mandamus is denied. Tex. R. App. P. 52.8(a).



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: March 23, 2012